Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yasui, US20110005781A1 (in IDS).

Regarding claim 1, Yasui teaches a capsule-type fire extinguisher (fire extinguishing agent device) for preventing an explosion of a battery (power supply element (2))[fig. 3][0008], comprising:
an extinguishing capsule (fire extinguishing agent tank (6)) comprising an extinguishing material (fire extinguishing agent (5)) configured to extinguish a fire (eject agent based on abnormal temperature increase)[0008] by being externally discharged as being expanded and exploded (agent filled in a pressurized state)[0047] by external heat in an inside (activated by sensed heat from battery (2))[0048][0061] thereof;
a fixing member configured to fix the extinguishing capsule to the battery (case (1) fixes opening parts (8) to battery (2))[fig. 3]; and
a forced exhaust (opening parts (8)) provided on one side of the extinguishing capsule (bottom side od agent tank (6))[fig. 4] and configured to destroy at least one of the extinguishing capsule or the battery (ruptures extinguishing agent tank (3))[0061]. 

Regarding claim 2, Yasui teaches the capsule-type fire extinguisher of claim 1, wherein the forced exhaust is formed with at least one material of a bimetallic metal, a shape-memory alloy, or a plastic material of which a shape is deformed by an electrical signal or heat (bimetallic material (9)) being heat activated)[0061].

Regarding claim 3, Yasui teaches the capsule-type fire extinguisher of claim 2, wherein the forced exhaust comprises:
	a support frame formed with at least one material of a bimetallic metal, a shape-memory alloy, or a plastic material of which a shape is deformed by an electrical signal or heat (bimetallic material (9)) being heat activated)[0061]; and
	a protrusion formed by protruding from at least one side of the support frame (needle (10))[fig. 4],
	wherein, as a shape of the support frame is deformed by an electrical signal or heat, the support frame is configured to press toward at least one side of the extinguishing capsule or the battery (bimetallic material (9)) being heat activated)[0061].

Regarding claim 5, Yasui teaches the capsule-type fire extinguisher of claim 3, wherein the forced exhaust is disposed inside the extinguishing capsule or outside the extinguishing capsule (opening part (8) outside of the agent tank (6))[fig. 3].

Regarding claim 6, Yasui teaches the capsule-type fire extinguisher of claim 3, wherein the forced exhaust is disposed between the extinguishing capsule and the battery (opening part (8) outside of the agent tank (6) between battery (2) and tank (6))[fig. 3].

Regarding claim 8, Yasui teaches the capsule-type fire extinguisher of claim 3, wherein the forced exhaust (opening part (8)) is inserted into the fixing member (attached to case (1)) to be disposed between the extinguishing capsule and the battery (disposed between tank (6) and battery (2))[fig. 3].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui, US20110005781A1 (in IDS) as applied to claim 3 above, and further in view of Hatakeyama, JP2002085577A (in IDS)(see NPL for citations).

Regarding claim 4, Yasui teaches the capsule-type fire extinguisher of claim 3. 
Yasui does not teach wherein the forced exhaust further comprises: an elastic support configured to elastically support the support frame.
Hatakeyama teaches a fire extinguishing device having a forced exhaust (automatic fire extinguisher (2)) wherein a protrusion (projection (26)) is disposed on a support frame (striking plate (24)), and wherein the support frame (striking plate (24)) is further supported by an elastic support (coil spring (23))[fig. 2]. The use of a coil spring allows for more reliable striking plate activation. Then, it would have been obvious to combine the teaching of a elastic support as shown in Hatakeyama into the fire extinguisher of Yasui as an obvious design choice. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui, US20110005781A1 (in IDS) as applied to claim 6 above, and further in view of Kim, WO2011081333A2 (see NPL for citations).

Regarding claim 7, Yasui teaches the capsule-type fire extinguisher of claim 6. 
Yasui does not teach wherein the protrusion is disposed on both directions such that the forced exhaust destroys both the extinguishing capsule and the battery.
Kim teaches an explosion prevention device (300) for use with a battery (electrode assembly (100) disposed in case (200))[pg. 1 para. 1] wherein the device (300) includes a forced exhaust with a protrusion (drilling pin (310)) for destroying the battery (puncturing outer case (200))[pg. 3 para. 8 – 9]. The puncturing of the battery case allows for protection against battery explosion due to swelling [pg. 3 para. 8 – 9]. Then, it would have been obvious to one of ordinary skill in the art to combine the teaching for explosion prevention as shown in Kim with the fire extinguishing device of Yasui to add an additional safety feature. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui, US20110005781A1 (in IDS).

Regarding claim 9, Yasui teaches the capsule-type fire extinguisher of claim 1. 
Yasui does not teach wherein the fixing member (case (1)) comprises a metal or polymer and is formed with a non-flammable and flame-retardant material.
	However, it is known in the art to make battery cases out of metal, and then would have been obvious to one of ordinary skill in the art as an obvious design choice. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724